Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is based on the 16/992591 application originally filed August 13, 2020.
Amended claims 1-11, filed February 08, 2022, are pending and have been fully considered.  Claim 10 is withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 08, 2022.
Applicant's election with traverse of Group I, claims 1-9 and 11 in the reply filed on February 08, 2022 is acknowledged.  The traversal is on the ground(s) that claim 10 is amended herewith to specify that the apparatus of that claim implements the process of claim 1.  By virtue of that amendment, it is believed that the claims of Groups I and II as identified in the Office Action are now indivisible inter se.  This is not found persuasive because the restriction requirement mailed December 08, 2021 sets forth a reason why a serious search burden would exist (that the inventions require different searches due to the fact that they have achieved separate statuses in the art as evidenced by the four groups) and the reasons are maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to the phrase “impurities of various nature” due to the phrase is not clearly defined in the claim.  The phrase does not clearly explain what “various nature” makes the “impurities”.  It is not clear if it a specific material, compound or combination of both.  Further clarification and/or amending of the claim is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalto et al. (EP 1 741 768 A1) hereinafter “Aalto” in view of Vermeiren et al. (US 2015/0353864) hereinafter “Vermeiren”.
Regarding Claims 1-9 and 11
	Aalto discloses in the abstract, the manufacture of diesel range hydrocarbons wherein a feed is hydrotreated in a hydrotreating step and isomerised in an isomerisation step, and a feed comprising fresh feed containing more than 5 wt% of free fatty acids and at least one diluting agent is hydrotreated at a reaction temperature of 200-400°C, in a hydrotreating reactor in the presence of catalyst, and the ratio of the diluting agent/fresh feed is 5 - 30:1.
	Aalto discloses in paragraph 0044, the bio oil and/or fat used as the fresh feed in the process of the present invention originates from renewable sources, such as fats and oils from plants and/or animals and/or fish and compounds derived from them. The basic structural unit of a typical plant or vegetable or animal oil/fat useful as the feedstock is a triglyceride, which is a triester of glycerol with three fatty acid molecules, having the structure presented in the following formula I:

    PNG
    media_image1.png
    274
    342
    media_image1.png
    Greyscale


Aalto discloses in paragraph 0046, suitable bio oils are plant and vegetable oils and fats, animal fats, fish oils, and mixtures thereof containing fatty acids and/or fatty acid esters. Examples of suitable materials are wood-based and other plant-based and vegetable based fats and oils such as rapeseed oil, colza oil, canola oil, tall oil, sunflower oil, soybean oil, hempseed oil, olive oil, linseed oil, mustard oil, palm oil, peanut oil, castor oil, coconut oil, as well as fats contained in plants bred by means of gene manipulation, animal-based fats such as lard, tallow, train oil, and fats contained in milk, as well as recycled fats of the food industry and mixtures of the above. 
Aalto discloses in paragraph 0047, bio oil and fat suitable as fresh feed may comprise C12 - C24 fatty acids, derivatives thereof such as anhydrides or esters of fatty acids as well as triglycerides of fatty acids or combinations of thereof. Fatty acids or fatty acid derivatives, such as esters may be produced via hydrolysis of bio oils or by their fractionalization or transesterification reactions of triglycerides.  It is to be noted, Aalto discloses in paragraph 0012, hydrolysis of triglycerides produces also diglycerides and monoglycerides, which are partially hydrolyzed products.
	Aalto disclose in paragraph 0056, in the first step of the process, i.e. in the hydrotreating step, fatty acids, triglycerides and other fatty acid derivatives comprised in the feed are deoxygenated, denitrogenated and desulphurisated.

	Aalto discloses in paragraph 0065, in the second step of the process, i.e. in the isomerization step, isomerization is carried out which causes branching of the hydrocarbon chain and results in improved performance of the product oil at low temperatures. The product obtained from the hydrotreatment step is isomerised under isomerisation conditions with an isomerisation catalyst.
	Aalto discloses in paragraph 0068, in the isomerisation step, the pressure varies in the range of 20-150 bar and the temperature varies between 200 and 500 °C.
	Aalto discloses in paragraph 0038, it was surprisingly found that dilution of fresh feed in the hydrotreatment step, in combination with decreased reaction temperature reduces the undesired side reactions and improves reaction selectivity, particularly when a starting material containing free fatty acids is used. The diluting agent can be a hydrocarbon of biological origin and/or non-biological origin. The dilution agent can also be recycled product from the process (product recycle). The diluting agent / fresh feed-ratio is 5-30:1.
	It is to be noted, Aalto discloses the process of hydrotreating and isomerization pretreatment process, wherein fatty acids or fatty acid derivatives, such as esters may be produced via hydrolysis of bio oils but fails to specifically teach the claimed hydrolysis process of the present invention. 
	However, it is known in the art to produce fatty acids and/or fatty acid esters under hydrolysis through esterification, as taught by Vermeiren.  Vermeiren discloses in paragraph 0094, concerning hydrolysis processes for triglycerides, they are well known processes.  Vermeiren discloses in paragraphs 0095-0107, known processes under various pressures and temperature conditions for converting the triglycerides into glycerol and free fatty acids in order to wash out ionic compounds and purify glycerol.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a hydrolysis process disclosed by Vermeiren as the hydrolysis process of Aalto in order to wash out ionic compounds and further purify the production of glycerol from the triglycerides.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771